Citation Nr: 1025705	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin disability 
and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the local RO.  A 
transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In rating decisions dated March 1977 (issued in April 1977), 
November 1983, and January 1986, the RO denied service connection 
for acne vulgaris.  

2.  In a December 1986 decision, the Board confirmed the denial 
of entitlement to service connection for a skin disorder of the 
neck.  The Veteran did not appeal that decision, and it became 
final.

3.  Evidence received since the final December 1986 Board 
decision is new, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a skin 
disability, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim, so as to 
permit reopening of the claim.


CONCLUSIONS OF LAW

1.  The December 1986 Board decision denying service connection 
for a skin disorder of the neck is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1104 
(2009).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a skin disorder has been received, and 
the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for acne vulgaris, claimed as 
residuals of neck surgery, was denied in a rating decision dated 
March 1977.  At that time, the RO considered service treatment 
records which showed that facial acne was noted at the Veteran's 
enlistment examination in April 1974 and that he subsequently 
underwent surgery to remove cysts that had developed on his neck.  
The RO determined that the evidence showed the Veteran's acne 
pre-existed service, that the in-service surgery did not 
constitute aggravation of the pre-existing disability, as it was 
cosmetic in nature, and that there was no evidence that the 
Veteran's acne progressed during service beyond that which is 
normally expected of the condition.  As a result, the RO denied 
the Veteran's claim on the basis that his acne was not incurred 
or aggravated during service.  The Veteran was advised of the 
RO's determination in April 1977, but the Veteran did not appeal 
the RO's decision.  Therefore, the March 1977 rating decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In June 1983, the Veteran submitted a claim of service connection 
for growths on his neck.  In a rating decision dated November 
1983, however, the RO denied service connection for acne 
vulgaris, noting that the growths on the Veteran's neck were 
apart of his pre-existing acne condition, for which service 
connection had been denied in March 1977.  The Veteran did not 
appeal the RO's November 1983 decision and, thus, it became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In October 1985, the Veteran attempted to reopen the previously 
denied claim of service connection for acne vulgarus, claimed as 
residuals of neck surgery.  In support of his claim, the Veteran 
submitted medical evidence which showed that keloids on the right 
side of his neck were surgically removed in March 1979 and that 
he was again treated for keloids on his chest and neck in May 
1985.  The Veteran also underwent VA examination in November 1985 
that showed he had residual scars on his neck.  In a November 
1985 rating decision, the RO determined there was no change 
warranted in the prior denial of service connection.  

The Veteran appealed the RO's November 1985 rating decision and, 
in December 1986, the Board issued a decision confirming the 
denial of service connection for a skin disorder of the neck.  In 
denying the Veteran's claim, the Board noted that, while the 
Veteran received continued treatment for his pre-existing acne 
during service, there was no evidence of an increase in 
underlying pathology associated with his pre-existing acne and 
that the in-service surgical excision of the cysts on his neck 
was of a remedial nature and not an indication of aggravation.  
The Board also noted that there was no evidence of a skin problem 
at separation from service or evidence that he sought treatment 
immediately after service.  The Veteran was advised of the 
Board's decision in November 1985 but he did not appeal that 
determination.  Therefore, the November 1985 Board decision 
became final.  See 38 U.S.C.A.  § 7104(b) (West 2002).  

Since the November 1985 Board decision, the Veteran has submitted 
lay evidence that he was required to shave every day during 
service, which aggravated his acne.  At the May 2010 Travel Board 
hearing, the Veteran testified that he had a slight acne problem 
before service and that he complained about a skin condition 
during basic training because it was difficult to shave over his 
acne every day.  The Veteran testified that, as time went on, he 
developed cysts on his jaw line and the right side of his neck, 
which were itchy, dry, would become red and irritated, and which 
the doctor recommended be surgically removed.  The Veteran 
testified that, following the surgery, his skin was tender to the 
touch, very hard to shave over, and would always get red and 
irritated.  He also testified that, after service, his work at 
the fire department required that he be clean-shaven and that he 
continued to suffer from irritation, tenderness, redness, and 
dryness (such a fact only provides evidence against this claim, 
indicating a post-service issue aggravated the problem).  He 
further testified that he sought treatment for skin problems 
during the 1980s.  

At the time of the last final decision in November 1985, there 
was no evidence that the Veteran's pre-existing acne was 
aggravated or increased in severity during service.  Since the 
November 1985 Board decision, the Veteran has provided competent 
lay evidence that the symptoms associated with his acne increased 
in severity during service, possibly due to shaving, and that he 
continued to have the same increased symptoms following service, 
which required medical treatment during the years following 
service.  The Veteran is competent to provide evidence regarding 
the symptoms he experienced during service and, in determining 
whether new and material evidence has been submitted to reopen a 
claim for service connection, the Board presumes the credibility 
of all evidence.  See 38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that the evidence received since the 
November 1985 Board decision is new, relates to an unestablished 
fact necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for entitlement 
to service connection for a skin disability is reopened.  See 38 
U.S.C.A. § 5108.  

Unfortunately, however, additional evidentiary development is 
needed in this case, as the evidence does not contain a medical 
opinion the lay and medical evidence of record reflects that the 
Veteran's pre-existing acne condition underwent a permanent 
increase in severity during service.  Thus, the merits of the 
claim will not here be addressed.  Instead, this issue will be 
discussed in the Remand portion of this decision below.  

ORDER

Having submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a skin 
disability, the Veteran's claim for that benefit is granted to 
that extent only.


REMAND

The Veteran has asserted that service connection is warranted 
because his pre-existing acne was aggravated during service by 
the shaving he was required to do in conjunction with his duties 
in law enforcement.

For purposes of basic entitlement to service connection, 
38 U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. § 
3.304(b).

If a pre-existing disability is noted upon entry into service, a 
veteran cannot bring a claim for service connection for that 
disability, but a veteran may bring a claim for aggravation of 
that disability.  In that case, section 1153 applies and the 
burden falls of the veteran to establish aggravation.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

For service connection claims involving a pre-existing injury or 
disease, 38 U.S.C.A. § 1153 provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service when there is an increase in disability during service, 
unless there a specific finding that the increase in disability 
is due to the natural progress of the disability or disease.  

Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Temporary or 
intermittent flare-ups during service of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Review of the Veteran's service treatment records reveals that 
facial acne was noted on his enlistment examination report in 
April 1974.  In October 1975, the Veteran requested a refill on 
his acne medication and the examining physician noted there were 
multiple comedones and pustules on his face, for which he 
received medication.  In February 1976, however, the Veteran 
presented for treatment with several pustules and three 
subcutaneous scarred masses on the cervical region of his neck, 
which were subsequently scheduled to be excised.  The cysts were 
removed in March 1976 and a pathology report reflects that the 
cysts located on the left and right sides of the Veteran's neck 
were fragments of keloids.  There are no subsequent complaints, 
treatment, or findings related to a skin disability during 
service, including at the May 1976 separation examination; 
however, the service treatment records reflect that the Veteran 
was placed on limited shaving profile from March to May 1976.  In 
addition, the Board notes that the Veteran has provided competent 
lay evidence of continued acne symptomatology following service, 
as he reported that he sought treatment for skin problems during 
the 1980s.  

Based on the foregoing, the Board finds that a medical opinion is 
needed as to whether the development of subcutaneous masses and 
keloid fragments on the Veteran's neck during service represented 
a permanent increase in his pre-existing acne disability which 
was only located on his face at entrance into service.  

In making this determination, the Board notes the Veteran has 
asserted that the constant shaving during service aggravated his 
acne, such that he developed cysts on his jaw line and the right 
side of his neck, which were itchy, dry, red and irritated, and 
continued following service.  The Veteran's assertion appears to 
be supported by the evidence, as the service treatment records 
note only facial acne at entrance into service, with the 
subsequent development of subcutaneous masses and keloid 
fragments on his neck.  There is, however, no medical opinion of 
record which addresses whether the development of masses and 
keloid fragments on the Veteran's neck was a permanent increase 
in the Veteran's pre-existing acne disability which was not due 
to the natural progression of the disability.  

Without a medical opinion addressing this issue, the Board is 
unable to render a fully informed decision.  Therefore, the Board 
finds a remand is necessary to schedule the Veteran a VA 
examination and obtain an appropriate medical opinion.  

Accordingly, the case is REMANDED for the following action:


1.	Schedule the Veteran for a VA examination 
with a medical professional knowledgeable 
in evaluating skin disorders to determine 
if his pre-existing acne disability was 
aggravated during active military service.  
All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.

a.	A diagnosis of any currently 
manifested skin disability should be 
made and the examiner is requested to 
provide an opinion that addresses the 
following:

b.	Did the Veteran's pre-existing acne 
disability permanently increase in 
severity during active service?  In 
answering this question, the examiner 
should specifically address whether 
the development of subcutaneous 
masses and keloid fragments on the 
Veteran's neck during service 
represented a permanent increase in 
his pre-existing facial acne 
disability.

c.	If there was a measurable increase in 
severity, opine as to whether there 
is clear and unmistakable evidence 
that the permanent increase in 
severity was due to the natural 
progression of the disability.  

d.	A rationale must be provided for all 
opinions offered.  

e.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


